DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 38-57  filed as preliminary amendment are currently pending and have been considered below.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,   “detachable  signal generating module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 38-42 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (USP 2002/0008759). 	As Per Claim 38, Hoyos teaches, a remote control device for a remotely controlled device ( via Fig.11), the remote control device including: a housing ( Fig.11);  via an imaging platform orientation control joystick 104, Fig.11), extending from the housing, including a grippable body which a user is able to apply a force thereto along three orthogonal axes and apply torque thereto about the three orthogonal axes with a first hand in order to be able to control a remotely controlled vehicle, wherein the first input controller generates one or more first input signals indicative of the force and the torque applied to the grippable body; (via  joystick 104, in Figs. 1,2  and 11, is used to control  the movement of imaging system “about vertical axis V for panning motion and horizontal axis H1 for tilting, as described above, ball 14 rotates about horizontal axis HR for rolling motion”, which is subject to gyroscopic control i.e., controlled by yaw, pitch and roll) [0037] [0045]); a second input controller, extending from the housing, enabling a user to control, with a second hand, elevation of the remotely controlled device, wherein the second input controller generates one or more second input signals indicative of the elevation ( In  Fig.11, items 106, 108 control IRIS and Zoom of camera and item 124 and 126 are used as operational camera control handles [0045], [0047]); a communication device ( via telecommunication module 114 in Fig. 12)[0045]); and a controller, located within the housing and electrically connected to the first input controller, the second input controller and the communication device, ( Fig.12), wherein the controller is configured to: receive the one or more first input signals and the one or more second input signals from the first input controller and the second input controller respectively;([0045-0048]); and control the communication device for transmitting: (item 114 in Fig.12):  one or more output signals indicative of one or more commands based on the force and torque applied to the grippable body indicated by the one or more first  In Fig. 1, 2 and 11, Item 104 is used to control  the movement of imaging system mounted on Gyro axes for  V, HI and HR movement)
and  the one or more second input signals.  (In Fig.12, the transmission unit 160 receives signal from controller based on joystick 104 and IRIS/Zoom   items 106, 108) controls).  
However, Hoyos does not explicitly teach, elevation indicated by input signals.
However, Hoyos has teachings of rotation about vertical axis V [0037] . Therefore, it would have been obvious to one of ordinary skill in the art  to recognize that Hoyos as the teachings of  the elevation indicated by the one or more second input signals.

As per Claim 39, Hoyos teaches the limitation of Claim 38. However, Hoyos further teaches, wherein the grippable body has a substantially spherical body ( 104 , In Fig.11) having a stem that extends from the housing in a first direction, and wherein the second input controller  includes a joystick that extends from the housing in a second direction which is substantially orthogonal to the first direction (124) ( via In Fig.11, items 104 and 126  disclose two different joysticks which are orthogonal to each other, mounted  in a recess on the top surface of the main housing,, [0045], [0047]). 

As per Claim 40, Hoyos teaches the limitation of Claim 39. However, Hoyos further teaches, wherein the remote control device includes at least one of: an upper portion of the housing which has a recessed section locating the grippable body; and an  ( via In Fig.11, items 104 and 126  disclose two different joysticks which are orthogonal to each other, mounted  in a recess on the top surface of the main housing,, [0045], [0047]). 

As per Claim 41, Hoyos teaches the limitation of Claim 40. However, Hoyos further teaches, wherein an upper surface of the grippable body is substantially aligned with a top surface of the housing. ( via In Fig.11, items 104 and 126  disclose two different joysticks which are orthogonal to each other, mounted  in a recess on the top surface of the main housing,, [0045], [0047]). 

As per Claim 42, Hoyos teaches the limitation of Claim 38. However, Hoyos further teaches, wherein the first input controller and second input controller are modular components which are releasably couplable to a portion of the housing and electrically couplable to the controller, (Fig.12).  

Claim 55 is being rejected using the same rationale as claim 38.

 Allowable Subject Matter
6.	Claims 43-54 and 56-57 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.